Title: From George Washington to Bushrod Washington, 24 July 1797
From: Washington, George
To: Washington, Bushrod



Dear Sir,
Mount Vernon 24th July 1797.

We shall be very glad to see you & Mrs Washington here on thursday next, and my Chariot shall meet you at Colchester at 3 Oclock on that day.
By your Fixing on that hour for its being there, I presume you did not intend to be here at dinner (it being the hour at which we dine) of course shall niether expect or wait for you.
Mrs Washington joins me in best regards for you & Mrs Washington & Compliments to Colo. Blackburn and family. I am sincerely & affectly Yours

Go: Washington

